Citation Nr: 0835125	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Daniel P. Small, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

This case was the subject of a July 2008 hearing before the 
undersigned acting Veterans Law Judge. 

As will be discussed further below, the veteran's claim for 
service connection for multiple sclerosis was previously 
denied by the RO in May 2003, and the veteran did not timely 
perfect an appeal with the May 2003 RO rating decision.  The 
RO reopened the claim for service connection for multiple 
sclerosis in a supplemental statement of the case dated in 
March 2008, based on what it construed as the receipt of new 
and material evidence.  Consequently, the RO denied 
entitlement to service connection for multiple sclerosis on 
the merits.  However, the Board of Veterans' Appeals must 
make its own determination as to whether new and material 
evidence has been received to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, although the issue developed 
for appeal as indicated in the March 2008 supplemental 
statement of the case is entitlement to service connection 
for multiple sclerosis, the issue has been characterized as 
noted on the title page of this decision, to include whether 
new and material evidence has been received to reopen the 
claim.


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was denied by a 
May 2003 RO rating decision, of which the veteran was 
notified by letter that month; although a notice of 
disagreement was received in January 2004, the veteran did 
not submit a substantive appeal within 60 days of a May 17, 
2004, statement of the case issued by the RO.

2.  No evidence received since the May 2003 RO rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for multiple sclerosis.  


CONCLUSIONS OF LAW

1.  The May 2003 RO rating decision that denied entitlement 
to service connection for multiple sclerosis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007). 

2.  Evidence received subsequent to the May 2003 RO rating 
decision that denied entitlement to service connection for 
multiple sclerosis is not new and material, and, therefore, 
this claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations 
on VA in terms of its duties to notify and assist claimants.  
First with regard to the duty to notify, in a letter dated in 
September 2004 (prior to issuance of the March 2005 rating 
decision on appeal), the RO advised the claimant of the 
information necessary to substantiate the claim at issue.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The September 2004 RO 
letter was also fully compliant with the notice requirements 
for claims to reopen set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private clinical records, and the veteran's own 
statements and evidence he presented.  As new and material 
evidence to reopen the claim for service connection for 
multiple sclerosis has not been received, there is no duty to 
provide a VA examination.  See 38 U.S.C.A. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  At his 
July 2008 Board hearing, the veteran was advised that in 
order to substantiate his contention that his multiple 
sclerosis was related to in-service exposure to Agent Orange 
in Vietnam, he needed to submit competent medical or 
scientific evidence from scientists or physicians who have 
expertise on such matters, and the veteran demonstrated a 
clear understanding of this principle.  (See July 2008 Board 
hearing transcript (Tr.) at pages 13 to 15.)  At the advice 
of his attorney, the record was held open for 60 days for him 
to obtain and send to the Board competent scientific or 
medical evidence in support of his contentions.  (Tr. at 11).  
The veteran was advised that it was not a lack of credibility 
on his part that was the reason for the RO's denial of his 
claim, but rather the lack of competent scientific or medical 
evidence to support the claimed link between exposure to 
Agent Orange in service and current multiple sclerosis.  The 
veteran's attorney expressed a clear understanding of this 
principle, and an intention to submit appropriate evidence in 
support of the claim.  (Tr. at 15.)   However, in 
correspondence dated in August 2008, the veteran wrote the 
following:

On July 7th, 2008, I had an appeal hearing at the 
Washington, D.C., office, in regards to benefits 
due to Agent Orange exposure in Vietnam.  At that 
time, I said I would submit statements by medical 
professionals regarding Agent Orange having the 
ability to cause Multiple Sclerosis and the time 
element between exposure and being diagnosed.  
However, I believe you already have sufficient 
evidence and ample documentation in your files as 
the VA is already paying some veterans 
compensation and there has never been a study 
that has set time limits from exposure to being 
diagnosed...

Essentially, the veteran has indicated that he currently does 
not intend to submit competent scientific or medical evidence 
in support of his claim.  As such, there is no reasonable 
possibility that further notice or development will 
substantiate or reopen his claim.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999) (medical nexus evidence required for claim 
for service connection).  Further, he has demonstrated actual 
notice as to what is required to substantiate his claim, so 
that any defect as to notice constitutes no more than 
harmless, non-prejudicial error.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In addition, the veteran's 
private attorney is charged with knowledge of the laws and 
regulations in the areas of law in which he practices.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  In light of the 
foregoing, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Multiple 
sclerosis may be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within seven 
years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  However, where the matter of whether 
new and material evidence has been received to reopen a 
previously denied claim is at issue, the benefit of the doubt 
doctrine does not apply until new and material evidence has 
been received.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection for multiple sclerosis was denied by a May 
2003 RO rating decision, of which the veteran was notified by 
letter that month.  Although a notice of disagreement was 
received in January 2004, the veteran did not submit a 
substantive appeal within 60 days of a May 17, 2004, 
statement of the case issued by the RO.  As a result, the 
veteran did not perfect a timely appeal with respect to this 
decision.  As such, the May 2003 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  This is a final decision addressing the 
claim for service connection for multiple sclerosis; 
therefore, the claim may only be reopened upon receipt of new 
and material evidence.  38 U.S.C.A. § 5108, Kightly, supra.  
In a March 2008 supplemental statement of the case, the RO 
determined that new and material evidence had been received 
to reopen the claim.  Notwithstanding this decision, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

Evidence before the RO adjudicators in May 2003 included the 
service medical records, which did not reflect evidence of 
multiple sclerosis.  Also of record were private medical 
records reflecting treatment for multiple sclerosis, with the 
initial indication of a diagnosis in 1997.  The veteran 
himself stated in his original application for service 
connection filed in January 2003 that his disability 
associated with multiple sclerosis began in June 1997.  Also 
of record were assertions from the veteran that his multiple 
sclerosis was the result of exposure to Agent Orange in 
Vietnam.  While, because the veteran did serve in the 
Republic of Vietnam during the Vietnam Era, exposure to Agent 
Orange is presumed, multiple sclerosis is not among the 
diseases specified in 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e) that VA has determined to have a positive 
association to Agent Orange exposure so as to warrant a 
presumption of service connection.  

In connection with the veteran's claim to reopen, he has 
submitted additional private clinical evidence pertinent to 
treatment of multiple sclerosis.  None of this evidence 
provides any information or opinion linking multiple 
sclerosis to service or to the existence of the condition 
within seven years of service separation.  The veteran has 
not otherwise submitted any competent medical evidence 
linking multiple sclerosis to service or demonstrating the 
existence of the condition within seven years of service.  
While the Board has carefully considered the assertions 
submitted by the veteran, to include in sworn testimony to 
the undersigned in July 2008 linking his multiple sclerosis 
to service, in particular exposure therein to Agent Orange, 
such assertions from lay persons as to matters that require 
medical expertise, to the extent that they may even be 
considered "new," do not constitute material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

In short, the Board finds that none of the additional 
evidence raises a reasonable possibility of substantiating 
the claim, as it does not contain any competent medical 
evidence linking multiple sclerosis to service or 
demonstrating that it existed within 7 years of service 
separation.  Therefore, none of this evidence is material, 
and reopening of the claim for entitlement to service 
connection for multiple sclerosis is not warranted.  

The Board is sympathetic as to the veteran's belief that his 
exposure to Agent Orange during service has caused his 
current multiple sclerosis.  However, until the veteran meets 
his threshold burden of submitting new and material evidence 
sufficient to reopen his claim (by, for example, submitting 
competent scientific or medical evidence of a causal 
connection between his in-service exposure to Agent Orange 
and his current multiple sclerosis, or medical evidence that 
he had multiple sclerosis within 7 years of discharge from 
service), the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence not having been received, the claim 
for service connection for multiple sclerosis is not 
reopened; the claim remains denied. 



____________________________________________
S. L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


